DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 4-5, 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami (JP2014-198187) in view of Takanori (JP2007-303028) (Translations attached), and further in view of Klein (NPL, 2007). 
With regards to claim 1, Asami (JP2014-198187) teaches a paper tube (Paragraph [0006]) that functions as a core of a rolled sheet (Paragraph [0006]), the paper tube comprising: an inside base paper layer (Figure 2 base paper layer on an inner peripheral surface 22) at an inside peripheral surface of the paper tube (Paragraph [0015]); and an outside base paper (Figure 2 paper tube 21) layer at an outside peripheral surface of the paper tube (Evident from figure 2, paragraph [0015]), the paper tube having a 2, and less than or equal to 1.0 g/m2, and further with regards to an impregnation of propanediol.
	Regarding the limitation that the glycerin is impregnated in at least one of the inside base paper layer and the outside base paper layer as an antioxidant: Takanori (JP2007-303028) teaches glycerin being impregnated in a paper substance as a moisture-retaining agent for polyphenols (Overview: Solution; Paragraph [0021]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the glycerin impregnation taught by Takanori in the core with polyphenol taught by Asami. One would have been motivated to do so to help retain the polyphenol in the core, resulting in a better deodorizing antibacterial action, and to prevent transfer of solution from the paper core. (Paragraph [0014]). The recitation that glycerin is used as an antioxidant does not distinguish over the prior art as it is merely a use that the chemical is able to perform. There is no structural difference between the chemical taught by Takanori and the claimed one, and therefore the chemical necessarily and inherently can perform the claimed function.
Regarding the limitation directed towards an amount of impregnation of glycerin: Takanori further teaches that the amount of impregnation of glycerin is 5-30 wt%, thus the concentration of glycerin in the core is a recognized as a variable that affects a result – the performance of the deodorizing solution (Paragraph [0024]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of glycerin impregnated in the core taught by Asami in view of Takanori to be greater than or equal to 0.3 g/m2, and less than or equal to 1.0 g/m2. One would have been motivated to optimize a recognized 
Regarding the limitation directed towards propanediol being impregnated in a paper layer, and the total amount of impregnation of glycerin and propanediol: Takanori further teaches a second humectant used along with glycerin (Paragraph [0016] polyethylene glycol). Asami in view of Takanori appears to be silent with regards to propanediol being further impregnated to a base paper layer, among the inside base paper layer and the outside base paper layer, to which polyphenol and glycerin are impregnated. Klein (NPL, 2007) teaches that propylene glycol (Propane-1,2-diol) is useful as a humectant. (Heading 7.2.1, top of page 293; chapter attached) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyethylene glycol taught by Takanori with the propanediol taught by Klein and arrive at the claimed invention. One would have been motivated to do so as the simple substitution of one known element for another to obtain the predictable result of an effective deodorizing performance is prime facie obviousness. See MPEP 2143(I)(B) for more details.
Furthermore, Takanori teaches that the amount of impregnation of humectant (Glycerin and Propanediol, in view of Klein) is 5-30 wt%, thus the concentration of glycerin in the core is a recognized as a variable that affects a result – the performance of the deodorizing solution (Paragraph [0024]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of humectant (glycerin and propanediol) impregnated in the base paper layer taught by Asami in view of Takanori to be less than or equal to 2.0 g/m2 to arrive at the claimed invention. One would have been motivated to optimize a recognized result-effective variable, such as humectant concentration, to achieve a recognized result of better 
Regarding the limitations that the paper tube strength is maintained by the propanediol and glycerin: The paper tube having strength and being impregnated with these two components necessarily reads on this limitation as the tube would have to have some strength that is maintained by itself and any components contained therein in order to hold a shape to perform its function as a paper core.
With regards to claim 4, Asami in view of Takanori and further in view of Klein teaches all the limitations of claim 1. Asami further teaches that a necessary amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 (Paragraph [0028]). This range taught by Asami overlaps with the claimed range of greater than or equal to 0.01 g/m2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a concentration of polyphenol impregnation from the range that is taught by Asami to arrive at the claimed invention. One would have been motivated to do so as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, prime facie obviousness exists. See MPEP 2144.05(I) for more details.
With regards to claim 5, Asami in view of Takanori and further in view of Klein teaches all the limitations of claim 4. Asami further teaches that a necessary amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 (Paragraph [0028]). This range taught by Asami overlaps with the claimed range less than or equal to 0.1 g/m2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a concentration of polyphenol impregnation from the range that is taught by Asami to arrive at the claimed invention. One would have been motivated to do so as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, prime facie obviousness exists. See MPEP 2144.05(I) for more details.
2.
	However, Takanori teaches that the amount of impregnation of humectant (Glycerin and Propanediol, in view of Klein) is 5-30 wt%, thus the concentration of glycerin in the core is a recognized as a variable that affects a result – the performance of the deodorizing solution (Paragraph [0024]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of propanediol impregnated in the core taught by Asami in view of Takanori  to be less than or equal to 1.0 g/m2. One would have been motivated to optimize a recognized result-effective variable, such as propanediol concentration, to achieve a recognized result of better deodorizing performance. The motivation to optimize result-effective variables is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.
With regards to claim 10, Asami in view of Takanori in view of Klein teaches all the limitations of claim 1. Asami further teaches a rolled sheet (Overview: Solution) comprising the paper tube according to claim 1 (See rejection of claim 1 above); and a sheet wound around the paper tube as a core (Overview: Solution).
With regards to claim 11, Asami in view of Takanori in view of Klein teaches all the limitations of claim 1. Asami further teaches a coating liquid including the polyphenol and glycerin are impregnated in the at least one of the inside base paper layer and the outside base paper layer (Fig. 2 deodorant 25 is coated on the paper layer and penetrates therethrough; Paragraph [0015]).
Regarding claim 12, Asami in view of Takanori in view of Klein teaches all the limitations of claim 4. Asami further teaches that a necessary amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 in order to achieve the desirable result of strong deodorization, shielding, and longevity (Paragraph [0028]), establishing the concentration of polyphenol as a result-effective variable. Therefore, it would 2 and greater than or equal to 0.01 g/m2 to arrive at the claimed invention. One would have been motivated to do so in order to optimize the result effective variable that is the concentration of polyphenol, and there exists a motivation for an ordinary artisan to optimize result effective variables. See MPEP 2144.05(II)(B) for more details.
Regarding claim 13, Asami in view of Takanori in view of Klein teaches all the limitations of claim 1. Asami further teaches that a necessary amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 (Paragraph [0028]). This range taught by Asami overlaps with the claimed range of greater than or equal to 0.01 g/m2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a concentration of polyphenol impregnation from the range that is taught by Asami to arrive at the claimed invention. One would have been motivated to do so as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, prime facie obviousness exists. See MPEP 2144.05(I) for more details.
Regarding Claim 14, Asami in view of Takanori in view of Klein teaches all the structural limitations of the claimed invention, and thus the method of formation of said structure is not material to the patentability. “The patentability of a product does not depend on its method of formation.” (MPEP 2113(I)). 

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
In response to applicant's argument on page 6 directed towards claim 1 arguing that Takanori does not teach or suggest modifying the glycerin to the claimed 0.3-1.0g/m2 and that Klein is deficient similarly because the references do not set forth that glycerin and propanediol are used for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art has a definite reason for modification as set forth above, and furthermore the chemicals are identical to those in the claimed invention and therefore are reasonably expected to be capable of performing or acting as antioxidants as claimed, and the recitation of a different use does not differentiate the claimed invention over the prior art. The mere difference in motivation to modify does not differentiate the claimed invention from the prior art if the motivation for modification exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.H./               Examiner, Art Unit 1799    

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796